Opinion by
Keefe, J.
It was stipulated by counsel at the trial that certain of the cheese is similar to the Romano, Provolone, and Sbrinz cheese the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706). It was therefore held as to these items that an allowance of 2)4 percent of the net weight of the cheese should be made for the weight of the inedible coverings. As to the Reggiano cheese stipulated to be the same as that the subject of Scaramelli v. United States, supra, the court sustained the claim that an allowance of 1 percent of the net weight of the cheese as returned by the Government weigher should be made for the weight of the inedible coverings.